       Case 1:17-cv-00464-JLT Document 46 Filed 05/18/20 Page 1 of 3


 1   James D. Weakley, Esq.          Bar No. 082853
     Brande L. Gustafson, Esq.       Bar No. 267130
 2
     Weakley & Arendt
 3   A Professional Corporation
     1630 East Shaw Ave., Suite 176
 4   Fresno, California 93710
     Telephone: (559) 221-5256
 5   Facsimile: (559) 221-5262
     Jim@walaw-fresno.com
 6   Brande@walaw-fresno.com

 7   Attorneys for Defendant, Reyes Soberon, Jr.
 8

 9                               UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     KIM ADAMS, an individual,                          )   CASE NO. 1:17-cv-00464-JLT
12                                                      )
                    Plaintiff,                          )   STIPULATION AND [Proposed] ORDER
13                                                          TO MODIFY SCHEDULING ORDER
                    vs.                                 )   (Doc. 45)
14                                                      )
     COUNTY OF KERN; KERN COUNTY                        )
15   PROBATION DEPARTMENT; DAVID M.                     )
     KUGE, an individual; REYES SOBERON,                )
16                                                      )
     JR., and individual; and DOES 1 through 50,
17   inclusive,                                         )
                                                        )
18                    Defendants.                       )

19          The parties, by and through their respective counsel, have stipulated to modify the non-
20   dispositive motion filing deadline from May 22, 2020 with hearing date of June 19, 2020 to July
21   10, 2020 with a hearing date no later than August 20, 2020.
22          The parties have previously requested a modification of the scheduling order on five
23   prior occasions due to the continuance of criminal proceedings in defendant Reyes Soberon,
24   Jr.’s related criminal case and the pendency of the plaintiff’s related appeal in the Fifth District
25   Court of appeal, and series of health issues for plaintiff, her family members, and counsel for
26   County of Kern and David M. Kuge. See Doc. Nos. 32, 36, 38, 40, and 43.
27          The parties have completed all discovery in the case, but have been working together to
28   obtain a copy of defendant Reyes Soberon, Jr.’s cell phone records that are at issue in this


                             Stipulation & [Proposed] Order to Modify Scheduling Order
                                                        1
       Case 1:17-cv-00464-JLT Document 46 Filed 05/18/20 Page 2 of 3


 1   action. The process has taken longer than anticipated as the original cell phone carrier indicated

 2   that it did not have the records and to try another carrier, which required the process to start all

 3   over again. During that time the Coronavirus pandemic spread across the globe and cities and

 4   states in the United States enacted various shelter in place orders. As a result, it took nearly a

 5   month and a half to receive a response to the request for subscriber records. The cellphone

 6   carrier represented that it would need a new authorization set to their specifications before they

 7   would consider releasing the cell phone records. Counsel for defendant Reyes Soberon, Jr. is

 8   working on obtaining a new authorization.

 9           The parties are working together to obtain these records in an effort to avoid the need for

10   judicial intervention, however, with current shelter in place orders across the United States, the

11   parties have not been able to do so prior to the expiration of the deadline for filing non-

12   dispositive motions. The parties would like to have the ability to seek a court order to force the

13   cell phone carrier to produce the cell phone records should their efforts to obtain them through

14   an authorization fails.

15           Modification of the Scheduling Order is not anticipated to affect the dispositive motion

16   deadline, pre-trial conference, or trial dates.

17           In light of the foregoing good cause, the parties hereby stipulate and jointly request that

18   the Court issue an order modifying the current Scheduling Order as follows:

19                   Event/Deadline                             Existing Date              Stipulated New Date
20    Non-Dispositive Motion Filing Deadline               May 22, 2020                    July 10, 2020
21    Non-Dispositive Motion Hearing Deadline              June 19, 2020                   August 20, 2020
22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23   Respectfully Submitted,
24   DATED: May 15, 2020                               WEAKLEY & ARENDT
                                                       A PROFESSIONAL CORPORATION
25

26                                                     /s/ Brande L. Gustafson
                                                       James D. Weakley
27                                                     Brande L. Gustafson
                                                       Attorneys for Defendant, Reyes Soberon, Jr.
28


                               Stipulation & [Proposed] Order to Modify Scheduling Order
                                                          2
       Case 1:17-cv-00464-JLT Document 46 Filed 05/18/20 Page 3 of 3


 1   DATED: May 15, 2020                         MARGO A. RAISON,
                                                 KERN COUNTY COUNSEL
 2

 3                                               /s/ Marshall S. Fontes (As authorized on 5/15/20)
                                                 Marshall S. Fontes, Deputy County Counsel
 4                                               Attorneys for Defendants County of Kern, Kern
                                                 County Probation Department, and David M. Kuge
 5

 6   DATED: May 15, 2020                         GERAGOS & GERAGOS

 7                                               /s/ Noah Geldberg (As authorized on 5/15/20)
                                                 Mark J. Geragos
 8                                               Ben J. Meiselas
                                                 Noah Geldberg
 9                                               Attorneys for Plaintiff Kim Adams

10

11                                              ORDER

12
     IT IS SO ORDERED.
13

14      Dated:   May 16, 2020                                  /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                         Stipulation & [Proposed] Order to Modify Scheduling Order
                                                    3
